Citation Nr: 1102003	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  05-10 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1974 to June 1994, 
with service in Southwest Asia from December 1990 to May 1991.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of December 2003 by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).

The Veteran also requested a video-conference hearing in 
connection with the current claim.  The hearing was scheduled and 
subsequently held in August 2007.  The Veteran and his wife 
testified before the undersigned Veterans Law Judge (VLJ) and the 
hearing transcript is of record.

The Veteran's claim was previously before the Board in October 
2007 and remanded at that time for additional evidentiary 
development, to include affording the Veteran a VA examination.  
The requested development was completed and the Veteran's claim 
is before the Board for final appellate consideration.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).

The Board is aware that there are untranslated German documents 
contained in the claims file.  These documents appear related to 
a legal dispute involving the Veteran and his former wife.  Such 
documents have no bearing on the issue before the Board.  
Therefore, there is no prejudice to the Veteran in not having 
these documents translated.

The Veteran also perfected an appeal on the issue of entitlement 
to service connection for chronic fatigue syndrome (CFS), to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.  This issue was likewise remanded in October 2007 for 
additional evidentiary development.  Subsequent to the completion 
of the requested development, the RO granted service connection 
for CFS by way of an April 2009 rating decision.  The RO 
evaluated the Veteran's CFS as 60 percent disabling under 38 
C.F.R. § 4.88b, Diagnostic Code 6354, effective August 14, 2003.  
To date, the Veteran has not expressed disagreement with either 
the initial disability rating or the effective date assigned.  
Accordingly, the Board finds that this issue is not currently 
before the Board for appellate consideration.  


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
Veteran has fibromyalgia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
fibromyalgia, to include as a qualifying chronic disability, are 
not met.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his claimed fibromyalgia is related to 
service, and in particular, to his service in Southwest Asia 
during the Persian Gulf War.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.

The VCAA duty to notify was satisfied by way of letters dated 
September and November 2003 that fully addressed the notice 
elements and were sent prior to the initial AOJ decision in this 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate a service connection claim generally on 
a direct and presumptive basis, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
subsequently advised in the December 2003 rating decision on 
appeal that his service connection claim for fibromyalgia was 
denied because the disability was the result of a known clinical 
diagnosis which neither occurred in nor was caused by nor 
aggravated by service.

The Veteran received additional notice by way of a February 2005 
letter.  At that time, he was notified of the information and 
evidence that VA obtained on his behalf in support of the current 
claim.  The Veteran was reminded of the information and evidence 
needed to substantiate a service connection claim generally on a 
direct and presumptive basis and he was also instructed to submit 
any evidence in his possession that pertained to his claim.  That 
same month, the Veteran received notice in a statement of the 
case (SOC) of the criteria contained in 38 C.F.R. § 3.317.  In 
March 2008, the Veteran was provided with additional information 
on how to substantiate a service connection claim based on 
undiagnosed illness.  He was also notified pursuant to the 
Court's decision in Dingess of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disabilities on appeal.  The Veteran's claim was subsequently 
readjudicated following this notice by way of a May 2009 
supplemental statement of the case (SSOC).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded a VA 
examination in connection with the current claim.  The 
examination evaluated the Veteran's claimed disability in 
conjunction with his prior history and described this disability 
in sufficient detail so the Board's evaluation of it was an 
informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  As noted above, the Veteran's claim was previously 
before the Board in October 2007 and remanded at that time for 
additional evidentiary development, to include affording the 
Veteran a VA examination.  The requested development was 
completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 
Vet. App. at 146-47.  

The Board is also aware that the Veteran applied for Social 
Security Disability benefits.  See January 2002 VA psychology 
assessment note.  A medical statement from M. Shetty, M.D. 
pertaining to the Veteran's ability to perform work-related 
physical activities is associated with the claims file.  See Dr. 
Shetty's June 2001 statement.  However, the Veteran indicated 
that his claim was denied.  See January 2002 and June 2004 VA 
treatment notes.  Additionally, it appears that the Veteran 
requested information pertaining to VA's vocational 
rehabilitation training and education (VRT) program.  The extent 
to which the Veteran participated in a VRT program, if at all, is 
unclear from the record.  In any case, the Veteran does not 
allege, nor does the record reflect that these claimed records 
are relevant to the issue on appeal.  As such, there is no duty 
to obtain these records and associate them with the Veteran's 
claims file.  See generally, Golz v. Shinseki, 590 F.3d 1317, 
1321-23 (2010).  Thus, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Establishing Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002).  
Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2010), service connection for 
certain chronic disabilities, including arthritis or organic 
diseases of the nervous system, may be granted on a presumptive 
basis if manifested to a compensable degree within one year after 
separation from service.
Service connection may also be established for a Persian Gulf 
Veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2010).  A 
"Persian Gulf Veteran" is one who served in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 38 C.F.R. 
§ 3.317(d).  

There are three types of "qualifying chronic disabilities" for 
the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent evidence 
of a nexus between the claimed illness and service.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  There are 
currently no diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection under 38 
C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4).

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in February 1974 prior to entering service.  
The clinical evaluation was normal and no evidence of 
fibromyalgia was found.  Subsequent examinations performed in May 
1979, June 1984, August 1985, and April 1990 were also negative 
for any diagnosis of or treatment for fibromyalgia.  In September 
1991, a clinical evaluation was essentially normal, and no 
evidence of fibromyalgia was found.  But, the Veteran reported 
having achy joints (particularly with weather changes) and leg 
cramps when working out.  The Veteran was also afforded a 
clinical evaluation and physical examination in February 1994 
prior to retirement.  No evidence of 
fibromyalgia was found.   

The first pertinent post-service evidence of record is dated June 
1995.  The Veteran was afforded a VA general medical examination 
(GME).  The Veteran's past medical history and system review was 
essentially unremarkable.  He reported subjective complaints of 
right shoulder and elbow tenderness and pain, particularly after 
exercising.  He denied any serious operations, accidents, or 
illnesses.  On physical examination, the Veteran was in no acute 
distress, but examination of the right shoulder and elbow 
revealed painful motion and tenderness.  The impression was right 
shoulder and elbow pain.  The etiology of this condition was 
"obscure," according to the examiner.  The examiner speculated 
that the Veteran might have early traumatic arthritis or a 
problem with his tendons; no diagnosis of fibromyalgia was 
rendered at that time.  

There was an impression of probable fibromyalgia in a private 
treatment note dated September 1999.  Follow-up private treatment 
records dated October 1999, April and November 2000, March, May, 
and November 2002, as well as March 2003 showed complaints of 
generalized myofascial pain or muscle tenderness.  The 
impressions included fibromyalgia and/or CFS.

The Veteran presented to a VA medical facility in October 2001 as 
part of a Persian Gulf Registry examination.  According to the 
Veteran, in 1994, he developed generalized dull aching in his 
muscles throughout his whole body as well as cramps and 
involuntary muscle spasms in his arms and legs.  He was 
subsequently diagnosed as having fibromyalgia and CFS in 1999.  A 
review of systems at that time revealed evidence of joint pains 
in the fingers, hands, and shoulders.  A physical examination 
revealed pain in the acromioclavicular joints bilaterally.  The 
impression was fibromyalgia, chronic fatigue, left lower quadrant 
abdominal pain, and forgetfulness.

The Veteran was also afforded a VA Compensation and Pension (C&P) 
Persian Gulf examination in October 2003.  The Veteran provided a 
past medical history in which he specifically denied having 
generalized aches or pains in service.  However, the Veteran 
stated that he experienced a "dull aching" throughout his body 
beginning in 1994.  The Veteran further stated that he was 
diagnosed as having fibromyalgia and CFS in 1999.  Following a 
physical examination, the examiner diagnosed the Veteran as 
having a history of fibromyalgia and chronic pain syndrome.   

The Veteran testified before the undersigned VLJ in connection 
with the current claim in August 2007.  Specifically, he stated 
that he was diagnosed as having fibromyalgia in 1997 and that his 
symptoms were manifested in the neck, shoulder, and low back.  
The Veteran also reported subjective symptoms of daily tiredness, 
soreness, aching pain, and muscle spasms.  These symptoms led the 
Veteran to stop driving and further resulted in sleep impairment.  
The Veteran and his wife also testified that the Veteran was 
"exhausted" in the mornings by the time that he got up, took 
his medications, and performed activities of daily living.  The 
onset of the Veteran's chronic fatigue, according to his wife, 
was 1996.  The Veteran further stated that his symptoms worsened 
with physical activity.    

The Veteran was afforded a VA C&P chronic fatigue 
syndrome/fibromyalgia examination in connection with the current 
claim in April 2008.  The examiner reviewed the Veteran's claims 
file, including the STRs.  The Veteran reported that he was 
"barely" able to perform household chores and that he got 
fatigued simply when feeding his dogs.  He also reported 
subjective complaints of pain in all of the skeletal musculature 
as well as incapacitating episodes which required bedrest and 
treatment by a physician.  The Veteran also reported having 
generalized muscle aches beginning in 1994 which were 
characterized by constant musculoskeletal pain, muscle weakness, 
sleep disturbance, and headaches. 

According to the examiner, the Veteran developed "debilitating" 
fatigue in 1994 that was severe enough to reduce or impair the 
Veteran's average daily activity below 50 percent of the pre-
illness activity level for a period of six months.  The examiner 
reviewed ten criteria used to document evidence of chronic 
fatigue and determined that the Veteran met eight of the ten 
listed criteria.  The examiner noted that the Veteran was 
subsequently diagnosed as having fibromyalgia in private 
treatment records dated 1999, 2002, and 2003.  A physical 
examination of the Veteran found him to be in moderate distress 
due to multiple aches and pains.  He also reported having pain in 
all of the muscle groups from his neck to his feet.  Muscle 
strength in all areas was decreased by approximately 25 percent.  
The examiner noted, however, that there were no trigger or tender 
points associated with the Veteran's complaints.  The examiner 
indicated that the existence of trigger points was "the hallmark 
of fibromyalgia."  Here, the Veteran merely reported generalized 
muscle aches.  In the absence of individual trigger points or 
areas of muscle spasm, the examiner concluded that the diagnosis 
of fibromyalgia was inappropriate.  Instead, the examiner stated 
that the appropriate diagnosis was CFS.

The Veteran also submitted an article in support of his service 
connection claim.  This article, which discussed fibromyalgia in 
the context of Veteran's benefits compensation, was reviewed and 
associated with the claims file.  This evidence, however, does 
not have bearing on the issue on appeal.  See 38 C.F.R. § 
20.1304(c) (2010).  Specifically, the article is too general in 
nature to provide, alone, the necessary evidence to show that the 
Veteran's claimed disability was related to service.  See Sacks 
v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, 
textbook, or article must provide more than speculative, generic 
statements not relevant to the Veteran's claim but must discuss 
generic relationships with a degree of certainty for the facts of 
a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998).  Here, the article in the current case does not address 
the facts of the Veteran's specific case.  Thus, the Board 
concludes that the article does not establish the existence of 
the Veteran's claimed fibromyalgia or its relationship to 
service.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for claimed fibromyalgia.  Preliminarily, the Board 
notes that the Veteran's STRs were completely negative for a 
diagnosis of or treatment for fibromyalgia in service or within 
one year after discharge from service.  

The first pertinent post- service evidence of record reflecting 
an impression of probable fibromyalgia in this case is dated in 
September 1999.  This impression was repeated on several more 
occasions, but there was no confirmed diagnosis and the Board 
notes that none of clinical reports are supported by a rationale 
showing how the history and clinical findings supported a 
diagnosis.  
  
The clinical reports reflecting impressions of fibromyalgia are 
outweighed by the April 2008 VA C&P examination report.  In this 
regard, the Board finds the most recent April 2008 VA C&P 
examination report to be highly probative evidence on the issue 
of service connection because the examiner provided a rationale 
(supported by an interview with and examination of the Veteran) 
and relied on professional training and specialized expertise as 
well as a review of the Veteran's claims file before determining 
that the Veteran did not have currently diagnosed fibromyalgia.  
Rather, the examiner determined that the Veteran's symptoms were 
consistent with CFS, a disability for which the Veteran is 
already service-connected.  When assessing the probative value of 
a medical opinion, the access to claims files and the 
thoroughness and detail of the opinion must be considered.  The 
opinion is considered probative if it is definitive and supported 
by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Court has held that claims file review, as it 
pertains to obtaining an overview of a claimant's medical 
history, is not a requirement for private medical opinions.  A 
medical opinion that contains only data and conclusions is not 
entitled to any weight.  Further, a review of the claims file 
cannot compensate for lack of the reasoned analysis required in a 
medical opinion, which is where most of the probative value of a 
medical opinion comes from.  "It is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  See Nieves- Rodriguez v. 
Peake, 22 Vet App 295 (2008)

The VA examiner's conclusion is buttressed by the review of the 
claims file and discussion of the Veteran's past medical history.  
Importantly, the examiner also pointed out that none of the 
private treatment records (or VA treatment records) discussed 
above contained information about the Veteran's claimed trigger 
points.  Rather, a review of these records merely contained 
subjective complaints of generalized muscle pain.  The examiner 
pointed out that the existence of trigger points was "the 
hallmark of fibromyalgia."  In the absence of individual trigger 
points or areas of muscle spasm, the examiner concluded that the 
diagnosis of fibromyalgia was inappropriate.  Instead, the 
examiner stated that the appropriate diagnosis was CFS.
 
A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran and his representative have submitted lay statements 
and hearing testimony during the pendency of this claim 
expressing the opinion that the Veteran has fibromyalgia that is 
related to service.  Chronic multi-symptom illnesses are not the 
type of disabilities readily identifiable by lay observation.  
They consist of a cluster of symptoms that often overlap with 
other diagnosed and undiagnosed illnesses and the varied 
impressions and diagnoses in the Veteran's own case is evidence 
that even medical experts are challenged to identify and diagnose 
chronic multi-symptom illnesses.  The Board finds that the 
Veteran and his representative are not qualified to diagnose 
fibromyalgia and their arguments in this respect are afforded 
little probative weight.  

Even assuming that the Veteran or his representative is competent 
to diagnose fibromyalgia, the Board finds that there statements 
are outweighed by the April 2008 VA C&P examiner's opinion, which 
specifically found no evidence of fibromyalgia and was based on a 
physical examination and interview of the Veteran, a review of 
the medical history and records, and included a rationale for the 
opinion.

As previously stated, entitlement to direct service connection 
requires a finding that there is a current disability that has a 
relationship to an in-service injury or disease. In this case, 
there is no probative evidence of diagnosed fibromyalgia.  
Therefore, the Board concludes that the Veteran's claim of 
service connection for fibromyalgia, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, must be denied in the 
absence of any current clinical evidence confirming the presence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  Accordingly, the Board 
concludes that the Veteran's claim of service connection for 
fibromyalgia, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317, is denied.

The Board has applied the benefit-of-the-doubt doctrine in 
reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).



ORDER

Service connection for fibromyalgia, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


